                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 1 of 44


            1    M. SEAN ROYALL (pro hac vice)
                 sroyall@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 2100 McKinney Avenue, Suite 1100
            3    Dallas, TX 75201-6912
                 Telephone: 214.698.3100
            4    Facsimile: 214.571.2900
            5    BRIAN M. LUTZ (SBN #255976)
                 blutz@gibsondunn.com
            6    AVERY E. MASTERS (SBN #306703)
                 amasters@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            8    San Francisco, CA 94105-0921
                 Telephone: 415.393.8379
            9    Facsimile: 415.374.8474
          10     RICHARD H. CUNNINGHAM (pro hac vice)
                 rhcunningham@gibsondunn.com
          11     GIBSON, DUNN & CRUTCHER LLP
                 1801 California Street
          12     Denver, CO 80202-2642
                 Telephone: 303.298.5752
          13     Facsimile: 303.298.5907
          14     Attorneys for Defendant
          15                                  UNITED STATES DISTRICT COURT
          16                                 NORTHERN DISTRICT OF CALIFORNIA
                                                 SAN FRANCISCO DIVISION
          17
                 FEDERAL TRADE COMMISSION,                   CASE NO. 3:18-cv-02454-JSC
          18
                                       Plaintiff,            LENDINGCLUB’S ANSWER TO FIRST
          19                                                 AMENDED COMPLAINT
                        v.
          20                                                 Judge:       Hon. Jacqueline Scott Corley
                 LENDINGCLUB CORPORATION,
          21                                                 Action Filed: April 25, 2018
                 d/b/a Lending Club,                         Trial Date: Not Set
          22
                                       Defendant.
          23

          24

          25

          26

          27

          28

Gibson, Dunn &                 LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
Crutcher LLP
                                                3:18-cv-02454-JSC
                       Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 2 of 44


            1           Plaintiff, the Federal Trade Commission (“FTC”), for its First Amended Complaint (“FAC”)
            2    alleges:
            3           1.      The FTC brings this action under Section 13(b) of the Federal Trade Commission Act
            4    (“FTC Act”), 15 U.S.C. § 53(b), and the Privacy of Consumer Financial Information Rule (“Privacy
            5    Rule”), 16 C.F.R. Part 313, recodified at 12 C.F.R. § 1016 (“Reg. P”), and issued pursuant to Sections
            6    501-504 of the Gramm-Leach-Bliley Act (“GLB Act”), 15 U.S.C. §§ 6801- 6803, to obtain permanent
            7    injunctive relief, rescission or reformation of contracts, restitution, the refund of monies paid,
            8    disgorgement of ill-gotten monies, and other equitable relief for Defendant’s acts or practices in
            9    violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), and the Privacy Rule, 16 C.F.R. Part 313,
          10     recodified at 12 C.F.R. § 1016.
          11            ANSWER:         Paragraph 1 contains only legal conclusions to which no response is required.
          12     To the extent that a response is required, LendingClub denies the allegations in paragraph 1. More
          13     specifically, LendingClub denies that it has engaged in conduct that violates Section 5 of the FTC Act,
          14     15 U.S.C. § 45(a), the Privacy Rule, Regulation P, or the Gramm-Leach-Bliley Act. Defendant denies
          15     that any equitable or statutory remedy, as alleged, is warranted.
          16                                        JURISDICTION AND VENUE
          17            2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a), and
          18     1345, and 15 U.S.C. §§ 45(a) and 53(b).
          19            ANSWER:         Defendant admits the allegations in paragraph 2.
          20            3.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1), (b)(2), (c)(2), (c)(3), and
          21     (d), and 15 U.S.C. § 53(b).
          22            ANSWER:         Defendant admits the allegations in paragraph 3.
          23                                         INTRADISTRICT ASSIGNMENT
          24            4.      Assignment to the San Francisco Division is proper because at all relevant times
          25     Defendant has conducted business, marketed its services, and provided its services in the county of San
          26     Francisco.
          27            ANSWER:         Defendant admits the allegations in paragraph 4.
          28

Gibson, Dunn &
                                                          2
Crutcher LLP                    LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                 3:18-cv-02454-JSC
                       Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 3 of 44


            1                                                 PLAINTIFF
            2           5.      The FTC is an independent agency of the United States Government created by statute.
            3    15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), which prohibits
            4    unfair or deceptive acts or practices in or affecting commerce. The FTC also enforces the Privacy Rule,
            5    16 C.F.R. Part 313, recodified at 12 C.F.R. § 1016, which requires financial institutions to protect the
            6    privacy of consumer information.
            7           ANSWER:         Defendant admits the allegations in paragraph 5.
            8           6.      The FTC is authorized to initiate federal district court proceedings, by its own attorneys,
            9    to enjoin violations of the FTC Act, and the Privacy Rule, and to secure such equitable relief as may
          10     be appropriate in each case, including rescission or reformation of contracts, restitution, the refund of
          11     monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. §§ 53(b), 56(a)(2)(A), and 16 C.F.R.
          12     Parts 313 & 314.
          13            ANSWER:         Paragraph 6 contains only legal conclusions to which no response is required.
          14     To the extent a response is required, LendingClub denies the allegations in paragraph 6.
          15                                                 DEFENDANT
          16            7.      Defendant Lending Club Corporation, also doing business as Lending Club (“Lending
          17     Club”), is a Delaware corporation with its principal place of business at 71 Stevenson Street, Suite 300,
          18     San Francisco, California 94105. Lending Club transacts or has transacted business in this district and
          19     throughout the United States. At all times material to this complaint, Lending Club has advertised,
          20     marketed, and distributed unsecured personal loans to consumers throughout the United States.
          21            ANSWER:         LendingClub admits that it is a Delaware corporation with its principal place of
          22     business at 71 Stevenson Street, Suite 1000, San Francisco, California 94105, that it transacts or has
          23     transacted business in this district and throughout the United States, and that it has advertised and
          24     marketed unsecured personal loans to consumers in the United States.
          25            LendingClub was founded in 2007 and operates an online platform that connects borrowers
          26     with investors. Through the platform, consumers may apply for and obtain personal loans that are
          27

          28

Gibson, Dunn &
                                                           3
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                         Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 4 of 44


            1    underwritten and issued by third-party banks. 1 LendingClub’s platform also facilitates investment in
            2    interests in the loans by retail and institutional investors. LendingClub services the loans and acts as
            3    an intermediary between the borrower and investors. Since 2015, LendingClub has facilitated more
            4    than $32 billion in personal loans to more than 2.3 million borrowers. LendingClub’s internal tracking
            5    indicates that a majority of personal loan borrowers use loans available through LendingClub to
            6    consolidate and refinance high-cost credit card debt, and that the average such borrower reduces the
            7    annual percentage rate (“APR”—an all-in metric of the total cost of debt) on their debt by more than
            8    5%.
            9             Except as expressly admitted herein, LendingClub denies the allegations in paragraph 7.
          10                                                  COMMERCE
          11              8.      At all times material to this Complaint, Defendant has maintained a substantial course
          12     of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act, 15 U.S.C. §
          13     44.
          14              ANSWER:        Paragraph 8 contains only legal conclusions to which no response is required.
          15     To the extent a response is required, LendingClub denies the allegations in paragraph 8.
          16                                   DEFENDANT’S BUSINESS ACTIVITIES
          17              9.      Defendant offers consumer loans through its website, www.lendingclub.com.
          18     Defendant advertises its loan offerings and handles consumer interactions during the life of the
          19     application and loan, including application processing, assessment of creditworthiness, and loan
          20     servicing, although the loans are formally issued by a bank.
          21              ANSWER:        LendingClub admits that it facilitates unsecured consumer loans through its
          22     website, www.lendingclub.com.         LendingClub admits that it advertises loans available through
          23     LendingClub and handles certain consumer interactions during the life of the application and loan,
          24     including application processing, assessment of creditworthiness based on criteria provided by its
          25     partner banks, and loan servicing. LendingClub admits that loans available through LendingClub are
          26

          27

          28      1
                       Although the FAC suggests that LendingClub itself charges origination fees, in fact these fees are
                       charged by the partner banks that originate the loans facilitated by LendingClub’s platform.
Gibson, Dunn &
                                                                      4
Crutcher LLP                      LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                             3:18-cv-02454-JSC
                       Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 5 of 44


            1    issued by the originating banks that partner with LendingClub.         Except as expressly admitted,
            2    LendingClub denies the allegations in paragraph 9.
            3           10.     Defendant lures prospective borrowers by promising “no hidden fees,” but when the
            4    loan funds arrive in consumers’ bank accounts, they are hundreds or even thousands of dollars short of
            5    expectations due to a hidden up-front fee that Defendant deducts from consumers’ loan proceeds.
            6    Defendant is persisting in this conduct despite warnings from its own compliance department that
            7    Defendant’s concealment of the up-front fee is “likely to mislead the consumer.” Defendant also has
            8    misled consumers about whether their loan applications have been approved, stringing consumers
            9    along by, for example, telling consumers, “Hooray! Investors Have Backed Your Loan” when
          10     Defendant knew many such consumers would never receive a loan. Based on these misrepresentations,
          11     consumers believed that Defendant’s funds were forthcoming, and did not apply for credit with
          12     Defendant’s competitors. And with numerous consumers who have received a loan, Defendant has
          13     withdrawn double payments from consumers’ accounts and continued to charge consumers who
          14     cancelled automatic payments or even paid off their loans entirely, costing consumers overdraft fees
          15     and preventing them from making other payments.
          16            ANSWER:        LendingClub admits that an origination fee of 1% to 6% of the total loan amount
          17     (depending on the creditworthiness of the borrower, among other factors) is charged in connection with
          18     unsecured personal loans available through LendingClub, and this fee is deducted up-front from the
          19     proceeds disbursed to the borrower.
          20            LendingClub admits that it has previously used the phrase “no hidden fees” in its advertising
          21     and the personal loan application flow on its platform. The statement “no hidden fees” is true because,
          22     among other reasons, LendingClub has, at all times, disclosed all fees associated with the personal
          23     loans available on its platform, both (1) in a manner that complies with the Truth in Lending Act
          24     (“TILA”), and (2) in clear, understandable language at other logical locations on its website.
          25            First, the personal loan application flow on LendingClub’s platform contains a TILA disclosure,
          26     an example of which is provided below, that closely tracks a model form promulgated by the Consumer
          27     Financial Protection Bureau (“CFPB”).        This government-prescribed disclosure is unavoidable,
          28     meaning that every prospective borrower is necessarily exposed to the disclosure before finalizing her

Gibson, Dunn &
                                                          5
Crutcher LLP                    LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                 3:18-cv-02454-JSC
                       Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 6 of 44


            1    personal loan application. The form provides multiple disclosures of the origination fee and other loan
            2    terms. A box at the top of the form (referred to as the “Federal Box”) contains the most significant
            3    information about the loan—including the annual percentage rate, the total cost of the loan, and the
            4    amount received by the borrower at the outset of the loan—in the exact format and language that the
            5    CFPB form specifies. Below the Federal Box, the TILA disclosure separately states the “Total Amount
            6    Requested,” the “Origination Fees,” and the “Total Amount Received” by the borrower.
            7                                          (screenshot on next page)
            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
                                                          6
Crutcher LLP                    LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                 3:18-cv-02454-JSC
                 Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 7 of 44


            1

            2

            3

            4

            5

            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
                                                  7
Crutcher LLP            LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                         3:18-cv-02454-JSC
                       Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 8 of 44


            1           Second, LendingClub prominently discloses the APR at multiple stages during the application
            2    process, including on the loan options page in the personal loan application flow. APR is an FTC- and
            3    CFPB-endorsed, all-in metric of the cost of credit that includes the interest rate and all applicable fees,
            4    including origination fees, incident to the extension of credit. In addition, the loan options page
            5    includes a “tooltip,” a bolded green circle icon containing a question mark that appears immediately
            6    next to the APR disclosure and provides additional information about how the APR is derived,
            7    including a specific explanation of the origination fee.
            8

            9

          10

          11

          12

          13

          14
                        Third, LendingClub’s website includes a page titled “Rates & Fees” that provides numerous
          15
                 descriptions of the origination fee, including “Real-Life Examples” illustrating precisely how the fee
          16
                 works. This page, an example of which is included below, is accessible through prominent tabs and
          17
                 links placed throughout LendingClub’s website, including from the personal loans homepage, available
          18
                 at https://www.lendingclub.com/loans/personal-loans/.
          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
                                                           8
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                        Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 9 of 44


            1

            2

            3

            4

            5

            6

            7

            8

            9

          10

          11
                         LendingClub denies that it “lure[d] prospective borrowers” to select loans available through
          12
                 LendingClub “by promising ‘no hidden fees.’” LendingClub removed the “no hidden fees” statements
          13
                 and related icon from its website in May 2018, shortly after the FTC filed the Complaint. In the
          14
                 subsequent months, LendingClub has observed no material change in its personal loans business as a
          15
                 result of this change. Specifically, the total volume of unsecured personal loans originated through
          16
                 LendingClub has increased since May 2018—averaging 64,095 loans originated per month for June
          17
                 and July 2018—compared to its monthly average loan volumes in the six months before removal of
          18
                 the “no hidden fees” statements (average of 53,523 loans originated per month) and compared to June
          19
                 and July of the previous year (average of 55,208 loans originated per month). And LendingClub has
          20
                 not observed any material change in (1) the very low rates at which borrowers who obtain loans through
          21
                 LendingClub complain about the origination fee (0.030% before and 0.025% after removal of “no
          22
                 hidden fees” statements 2); (2) the very low rates at which borrowers inquire 3 about the origination fee
          23

          24
                  2
                      The quoted rates before removal of the “no hidden fees” statement are based on a 6-month
          25          average from November 2017 through April 2018. The quoted rates after removal of the “no
                      hidden fees” statement are based on a 2-month average from June and July 2018.
          26
                  3
                      These inquiry rates are based on the number of template emails LendingClub sent in response to
          27          borrowers or prospective borrowers contacting the company via email with questions of any kind
                      pertaining to the origination fee, extrapolated to account for the 3:1 ratio of communications by
          28          phone to communications by email to LendingClub’s customer service representatives.

Gibson, Dunn &
                                                           9
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                       Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 10 of 44


            1    (2.88% before and 3.08% after removal of “no hidden fees” statements); or (3) the rate at which
            2    prospective borrowers complete the application process and become borrowers (6.1% before and 5.9%
            3    after removal of “no hidden fees” statements). 4 The absence of any material impact to LendingClub’s
            4    unsecured personal loan business resulting from the removal of the “no hidden fees” claim and icon
            5    indicates that the claim did not impact the decisions of prospective borrowers and did not “lure”
            6    borrowers into selecting a personal loan through LendingClub.
            7            LendingClub admits that a December 4, 2015 memorandum from an employee in its
            8    compliance department used the words “likely to mislead the consumer” in reference to the tooltip
            9    disclosure of the origination fee, but denies that this memorandum was a “warning[]” that LendingClub
          10     engages in “concealment of the up-front fee.” The memorandum was prepared as part of a voluntary
          11     “monitoring exercise for UDAAP risk across Lending Club’s Personal Loans and Small Business
          12     units” and involved review of (1) LendingClub’s UDAAP policy; (2) marketing and sales material; (3)
          13     payment processing and collections processes; and (4) LendingClub’s UDAAP-related compliance
          14     training. After considering these categories of materials, the memorandum concluded that the “review
          15     exercise did not identify any apparent UDAAP violations,” but suggested “opportunities to enhance
          16     the customer experience in a way that reduces UDAAP risk.” The language quoted in paragraph 10 of
          17     the FAC was not presented as a conclusion of the exercise and, instead, was a limited observation about
          18     the tooltip on the loan option page. Indeed, the monitoring exercise concluded that the origination fee
          19     is “clearly disclosed” on the “the Truth in Lending Disclosure presented at Step 3” of the personal loan
          20     application process.
          21             LendingClub admits that it has previously sent prospective personal loan borrowers an email
          22     with the statement “Hooray! Investors Have Backed Your Loan” after investors had backed a
          23     prospective borrower’s loan, but before a loan approval decision had been made. This email was sent
          24     after investors, in fact, agreed to purchase interests in—in other words, “back”—the borrower’s loan.
          25     LendingClub denies that such emails have misled a significant number of prospective borrowers about
          26

          27
                  4
                      The quoted rates before removal of the “no hidden fees” statement are based on a 6-month
          28          average from November 2017 through April 2018. The quoted rates after removal of the “no
                      hidden fees” statement are based on a 2-month average from June and July 2018.
Gibson, Dunn &
                                                                   10
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                           3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 11 of 44


            1    whether their loan applications have been approved. Fewer than 10 prospective borrowers have
            2    complained to LendingClub about the denial of a personal loan application after they received one of
            3    the referenced emails. LendingClub lacks knowledge or information sufficient to form a belief about
            4    the truth of the allegation that “consumers believed that Defendant’s funds were forthcoming, and did
            5    not apply for credit with Defendant’s competitors,” and on that basis denies such allegations.
            6           LendingClub does not know the number or percentage of individuals being referred to in the
            7    allegation that LendingClub has made erroneous withdrawals from “numerous consumers,” and denies
            8    the allegation on that basis. LendingClub admits that, in spite of its rigorous processes for preventing
            9    erroneous ACH drafts, inadvertent errors—including double payments and charging of customers who
          10     cancelled automatic payments—have occasionally occurred, in very small numbers, during the course
          11     of the tens of millions of ACH payments processed by LendingClub. Based on LendingClub’s internal
          12     tracking processes, between 2015 and 2017 LendingClub made 1,456 withdrawal errors affecting
          13     borrowers, compared with 1.8 million personal loans initiated and tens of millions of payments
          14     processed during this same time period—resulting in an error rate of far less than 1%. Even if one
          15     accepted as true the allegations in the FAC that LendingClub made 3,850 unauthorized withdrawals
          16     from July 2016 to September 2018, which LendingClub does not (and indeed denies), these figures
          17     imply an error rate of far less than 1%, in light of LendingClub’s monthly volume of ACH withdrawals.
          18            Except as expressly admitted, LendingClub denies the allegations in paragraph 10.
          19            11.     In addition, Defendant failed to provide consumers with clear and conspicuous privacy
          20     notices.
          21            ANSWER:         LendingClub denies the allegations in paragraph 11. At all points in time,
          22     LendingClub presented its Privacy Policy in a logical, accessible manner to current and prospective
          23     borrowers. Since December 2016, LendingClub has included a separate link to its Privacy Policy on
          24     the “Check Your Rate” page of the application process that all prospective borrowers must complete
          25     to obtain a personal loan through LendingClub. All prospective borrowers must click a check-box
          26     acknowledging that they have “read and agree to” the Privacy Policy to advance in the personal loan
          27     application process.
          28                                           (screenshot on next page)

Gibson, Dunn &
                                                         11
Crutcher LLP                    LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                 3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 12 of 44


            1

            2

            3

            4

            5

            6

            7

            8           The FAC does not allege that this method of presentation is inadequate in any way. Before
            9    December 2016, LendingClub disseminated its Privacy Policy in a similar manner, except that, rather
          10     than requiring customers to separately acknowledge receipt of the Privacy Policy, LendingClub
          11     required customers to consent to its Terms of Use, which incorporated a consent to LendingClub’s
          12     Privacy Policy, as a necessary step of completing a personal loan application on LendingClub’s
          13     website.
          14

          15

          16

          17

          18

          19

          20

          21                               CONSUMERS’ APPLICATION PROCESS
          22            12.    Many consumers first learn of Defendant’s products through its advertisements. In
          23     those advertisements, Defendant often represents that it charges “no hidden fees.” For example, many
          24     of Defendant’s mail advertisements include a line that states, “FEES: There are no hidden fees or
          25     prepayment penalties.” An example of such an advertisement is attached as Exhibit A. Many other
          26     mail advertisements prominently represent in bold type, “No hidden fees or prepayment penalties,”
          27     directly underneath a large, colorful exclamation point. An example of such a representation from
          28

Gibson, Dunn &
                                                         12
Crutcher LLP                    LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                 3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 13 of 44


            1    Defendant’s mail advertisements appears below. An example of an advertisement in which this
            2    representation appears is attached as Exhibit B.
            3           ANSWER:        LendingClub does not know the number or percentage of individuals being
            4    referred to with the term “[m]any customers,” and denies the allegation on that basis. LendingClub
            5    admits that some portion of consumers first learn of the company from its advertisements. However,
            6    substantial portions of consumers learn of the company’s products through other means, including
            7    referrals from other borrowers, loan comparison engines such as LendingTree.com, credit monitoring
            8    websites like CreditKarma.com, and search engine results.
            9           LendingClub admits that it has previously used advertisements containing the truthful
          10     statements that loans available through LendingClub have “no hidden fees” and/or “no hidden fees or
          11     prepayment penalties.” As noted above in LendingClub’s response to paragraph 10 of the FAC,
          12     LendingClub removed the “no hidden fees” statements and the related icon from its website and
          13     advertising materials in May 2018.
          14            LendingClub admits that the screenshot incorporated in paragraph 12 of the FAC is an
          15     incomplete excerpt of an advertisement LendingClub has previously used. LendingClub admits that
          16     Exhibits A and B of the FAC are examples of advertisements LendingClub has previously used.
          17            Except as expressly admitted, LendingClub denies the allegations in paragraph 12.
          18            13.     Defendant’s online advertisements also frequently represent that its loans contain “no
          19     hidden fees.” An example of an online banner advertisement making this representation appears below.
          20            ANSWER:        LendingClub does not know the number or percentage of advertisements being
          21     referred to with the term “frequently,” and denies the allegation on that basis. LendingClub admits that
          22     it has previously used advertisements containing the truthful statements that loans available through
          23     LendingClub have “no hidden fees.” LendingClub admits that the screenshot incorporated in paragraph
          24     13 of the FAC is an incomplete excerpt of an advertisement LendingClub has previously used. Except
          25     as expressly admitted herein, LendingClub denies the allegations in paragraph 13.
          26            14.     In addition, Defendant created online advertising in the form of paid blog posts
          27     promoting its product on popular financial blogs; many of these posts included the “no hidden fees”
          28     representation. For example, a blog post that Defendant created that still appears on the credit website

Gibson, Dunn &
                                                         13
Crutcher LLP                    LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                 3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 14 of 44


            1    Quizzle states, “[O]nce you’re approved, your money goes straight into your account, with no hidden
            2    fees.”
            3             ANSWER:      LendingClub admits that it has previously used advertisements containing the
            4    truthful statements that loans available through LendingClub have “no hidden fees” and that
            5    LendingClub has advertised its services in the form of sponsored blog posts. LendingClub admits that,
            6    on June 25, 2014, Quizzle published on its blog a post by Quizzle containing the quoted language in
            7    paragraph 14 of the FAC, among other statements. Except as expressly admitted, LendingClub denies
            8    the allegations in paragraph 14, including that LendingClub “created” the June 25, 2014 blog post on
            9    Quizzle.
          10              15.   Consumers who view Defendant’s online, mail, or television advertisements or hear
          11     Defendant’s radio advertisements are directed to apply for Defendant’s loans by visiting Defendant’s
          12     website, www.lendingclub.com. When consumers visit the home page of Defendant’s website to apply
          13     for a personal loan, they have seen a screen similar to the following: [image omitted]. The page has
          14     asked consumers “How much do you need?”
          15              ANSWER:      LendingClub admits that its advertisements contain information on how to apply
          16     for a loan online through LendingClub’s website, including its homepage at www.lendingclub.com.
          17     LendingClub admits that the screenshot incorporated in paragraph 15 is an incomplete excerpt of a
          18     previous version of LendingClub’s homepage, depicting the first of many steps in the personal loan
          19     application flow on LendingClub’s platform and containing the quoted language. Except as expressly
          20     admitted, LendingClub denies the allegations in paragraph 15.
          21              16.   Consumers who visit Defendant’s home page on a mobile device see a screen similar to
          22     the following: [image omitted]. Again, Defendant asks consumers, “How much do you need?”
          23              ANSWER:      LendingClub admits that the screenshot incorporated in paragraph 16 is an
          24     incomplete excerpt of a previous version of LendingClub’s mobile homepage, depicting the first of
          25     many steps in the personal loan application flow on LendingClub’s platform and containing the quoted
          26     language. Except as expressly admitted, LendingClub denies the allegations in paragraph 16.
          27              17.   Consumers next see a page titled “Check Your Rate,” similar to the example below:
          28     [image omitted].

Gibson, Dunn &
                                                         14
Crutcher LLP                    LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                 3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 15 of 44


            1           ANSWER:         LendingClub admits that the screenshot incorporated in paragraph 17 is an
            2    incomplete excerpt of a previous version of the personal loan application flow on LendingClub’s
            3    platform, depicting one of many steps in the personal loan application flow and containing the quoted
            4    language. Except as expressly admitted, LendingClub denies the allegations in paragraph 17.
            5           18.      Once consumers complete this page, Defendant conducts a credit pull on applicants’
            6    credit reports. Defendant then immediately rejects those consumers that it determines do not meet
            7    certain baseline criteria. Defendant refers to this step as “front-end” denial. Consumers who are
            8    rejected on the front end are not shown any loan offers from Defendant.
            9           ANSWER:         LendingClub admits that, like virtually all lenders, LendingClub’s partner banks
          10     set certain baseline creditworthiness criteria that prospective borrowers must meet in order to be
          11     approved for a loan. After prospective borrowers complete the initial steps of the personal loan
          12     application process, LendingClub performs an initial creditworthiness review based on criteria set by
          13     its partner bank, and, depending on the results of that initial review, some prospective borrowers are
          14     determined to be ineligible for a personal loan through LendingClub in this “front-end” review and are
          15     not shown any loan offers. Except as expressly admitted, LendingClub denies the allegations in
          16     paragraph 18.
          17            19.      If Defendant determines that a consumer meets Defendant’s baseline lending criteria,
          18     Defendant has presented consumers a page of loan offers similar to the following: [image omitted]. On
          19     this page, Defendant presents consumers with bold-faced offers of a specific “Loan Amount.” The
          20     only mention of fees on this page is the representation, “No hidden fees,” accompanied by an icon of
          21     a smiling masked bandit.
          22            ANSWER:         LendingClub admits that, if a prospective borrower meets the initial
          23     creditworthiness criteria set by its partner bank, the prospective borrower is presented with personal
          24     loan options with varying terms, and that the screenshot incorporated in paragraph 19 is an incomplete
          25     excerpt of a previous version of this page. LendingClub admits that the depicted page presents loan
          26     options of different “Loan Amounts” and that the language “No hidden fees” appears on the page,
          27     accompanied by a smiling masked icon.
          28

Gibson, Dunn &
                                                          15
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 16 of 44


            1           LendingClub denies that “[t]he only mention of fees on this page” is the statement “No hidden
            2    fees.” As shown in the screenshot incorporated in paragraph 19 of the FAC, the referenced page
            3    discloses both the APR associated with each loan—an FTC- and CFPB-endorsed, all-in metric of the
            4    cost of credit that includes the interest rate and all applicable fees, including origination fees, incident
            5    to the extension of credit—and a “tooltip” that, when a prospective borrower clicks on or hovers over
            6    it, provides a detailed explanation of the APR, including the percentage and dollar amount of the
            7    origination fee and the fact that it is collected out of the borrower’s loan proceeds.
            8           Except as expressly admitted, LendingClub denies the allegations in paragraph 19.
            9           20.      On a desktop, a small green dot with a white question mark inside appears beside the
          10     word “APR.” Defendant describes this dot as the “tooltip.” If a consumer clicks on the tooltip, a pop-
          11     up bubble appears containing a small-print disclosure such as the following: [image omitted].
          12            ANSWER:         LendingClub admits that on the desktop version of the page referenced in
          13     paragraph 20, a green dot with a white question mark inside—which LendingClub describes as the
          14     “tooltip”—appears beside the APR, inviting borrowers to learn more about APR and total loan costs.
          15     APR is an all-in metric of total loan cost (including the origination fee) that the FTC endorses in the
          16     advice it provides to consumers and, indeed, instructs borrowers to use when comparing alternative
          17     loan options.       See, e.g., FTC, Consumer Information, Car Title Loans, available at
          18     https://www.consumer.ftc.gov/articles/0514-car-title-loans (last visited November 8, 2018) (“When
          19     you’re looking at lending products, compare the APR and the finance charge, which includes the loan
          20     fees, interest and other costs. You are looking for the lowest APR.”); FTC, Payday Loans, available at
          21     https://www.consumer.ftc.gov/articles/0097-payday-loans (last visited November 8, 2018) (“Compare
          22     the APR and the finance charge, which includes loan fees, interest and other credit costs. You are
          23     looking for the lowest APR.”).
          24            If a prospective borrower clicks on or hovers over the tooltip, a pop-up bubble appears
          25     containing a detailed explanation of the APR, including the percentage and dollar amount of the
          26     origination fee and the fact that it is collected out of the borrower’s loan proceeds. LendingClub admits
          27     that the screenshot incorporated in paragraph 20 of the FAC is an incomplete excerpt of a previous
          28

Gibson, Dunn &
                                                          16
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 17 of 44


            1    version of the personal loan application flow on LendingClub’s platform, depicting one of many steps
            2    in the personal loan application flow.
            3            Except as expressly admitted, LendingClub denies the allegations in paragraph 20.
            4            21.     At the bottom of the pop-up, after an explanation of the term “APR,” the text mentions
            5    an up-front fee that is collected out of consumers’ loan proceeds. If a consumer does not click on the
            6    tooltip, the pop-up bubble does not appear, and there is no other disclosure on this page from which a
            7    consumer could learn of the existence of the up-front fee. A consumer does not need to click on the
            8    tooltip in order to move forward with the loan application.
            9            ANSWER:         LendingClub admits that in the pop-up that appears when a prospective borrower
          10     clicks on or hovers over the tooltip a detailed explanation of the APR appears, including the percentage
          11     and dollar amount of the origination fee and, after that, the fact that the fee is collected out of borrowers’
          12     loan proceeds. LendingClub admits that, if a prospective borrower does not click on or hover over the
          13     tooltip, the pop-up bubble does not appear, and that a prospective borrower does not need to click on
          14     the tooltip in order to move forward with that specific step of the loan application.
          15             LendingClub denies that “there is no other disclosure on this page from which a consumer could
          16     learn of the existence of the up-front fee.” Each loan option includes a disclosure of both the interest
          17     rate and the APR. As explained above, APR is an FTC- and CFPB-endorsed, all-in metric of the cost
          18     of credit that includes the interest rate and all applicable fees incident to the extension of credit,
          19     including the origination fee associated with personal loans available through LendingClub.
          20             Except as expressly admitted, LendingClub denies the allegations in paragraph 21.
          21             22.     On a mobile device, the loan offers page also does not mention any fees, other than the
          22     representation, “No hidden fees.” An example of the mobile loan offers page appears below: [image
          23     omitted]. If a consumer were to tap on the APR, he or she would be shown a pop-up bubble similar to
          24     that shown to a consumer viewing the loan offers page on a computer who clicks on the tooltip.
          25     Otherwise, the pop-up bubble would not appear, and there is no other disclosure on this page from
          26     which a consumer could learn of the existence of the up-front fee.
          27             ANSWER:         LendingClub admits that the screenshot incorporated in paragraph 22 is an
          28     incomplete excerpt of a previous version of the mobile personal loan application flow on

Gibson, Dunn &
                                                          17
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 18 of 44


            1    LendingClub’s platform. LendingClub admits that, if a prospective borrower were to tap on the APR
            2    in the pictured screenshot, he or she would be shown a pop-up bubble similar to a prospective borrower
            3    viewing the page on a computer who clicks on or hovers over the tooltip, including the percentage and
            4    dollar amount of the fee and the fact that it is collected out of the borrower’s loan proceeds.
            5    LendingClub admits that, if a prospective borrower does not tap on the APR, the pop-up bubble does
            6    not appear.
            7           LendingClub denies that “there is no other disclosure on this page from which a consumer could
            8    learn of the existence of the up-front fee.” As shown in the screenshot incorporated in paragraph 22 of
            9    the FAC, the page referenced in paragraph 22 of the FAC discloses the APR associated with each
          10     loan—an FTC- and CFPB-endorsed, all-in metric of the cost of credit that includes the interest rate and
          11     all applicable fees incident to the extension of credit, including the origination fee associated with
          12     personal loans available through LendingClub’s platform.
          13            Except as expressly admitted, LendingClub denies the allegations in paragraph 22.
          14            23.     Although Defendant tells consumers that its loans contain “No hidden fees,” Defendant
          15     nevertheless charges consumers an up-front fee that is not clearly and conspicuously disclosed. This
          16     fee is calculated as a percentage—on average, approximately 5 percent—of the consumer’s requested
          17     loan amount, and often amounts to more than a thousand dollars.
          18            ANSWER:        LendingClub admits that it has previously used advertisements containing the
          19     truthful statements that loans available through LendingClub have “no hidden fees.”
          20            LendingClub admits that unsecured personal loans available through LendingClub are
          21     associated with an origination fee ranging from 1% to 6% of the total loan amount (depending on the
          22     creditworthiness of the borrower, among other factors), which is deducted up-front from the proceeds
          23     disbursed to the borrower. Based on data for the time period beginning in the second quarter of 2013
          24     and ending in the second quarter of 2018, origination fees averaged approximately 4.86% of the total
          25     loan amount for personal loans originated through LendingClub’s platform. The origination fee can
          26     amount to more than a thousand dollars for personal loans of $18,000 or more available on
          27     LendingClub’s platform.
          28

Gibson, Dunn &
                                                         18
Crutcher LLP                    LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                 3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 19 of 44


            1           LendingClub denies that the origination fee is not clearly and conspicuously disclosed.
            2    LendingClub has, at all times, disclosed all fees associated with the personal loans available on its
            3    platform, both (1) in a manner that complies with the Truth in Lending Act, and (2) in clear,
            4    understandable language at other logical locations on its website.
            5           Except as expressly admitted, LendingClub denies the allegations in paragraph 23.
            6           24.     Defendant deducts the hidden up-front fee from the promised “Loan Amount” before
            7    disbursing the loan funds to the consumer. As a result, the amount of money that Defendant disburses
            8    to a consumer’s bank account is always substantially smaller than the promised “Loan Amount.” And
            9    because consumers must pay interest on the entire “Loan Amount,” including the fee, Defendant’s
          10     hidden fee leaves consumers paying interest on principal that they never received.
          11            ANSWER:        LendingClub admits that the origination fee is deducted up-front from personal
          12     loan proceeds disbursed to the borrower and, therefore, that the amount of money disbursed to a
          13     borrower’s bank account is less than the total loan amount by the amount of the origination fee—
          14     namely, 1% to 6% of the amount of the loan. LendingClub denies that borrowers receive anything
          15     other than the “Loan Amount.” Indeed, all borrowers receive that amount—a small portion of which
          16     is immediately applied towards paying the cost of the personal loan in the form of an origination fee.
          17     This loan structure has the effect of reducing the borrower’s monthly payments (compared to a loan of
          18     the same size with a similar APR that does not include an origination fee) and is used in a wide array
          19     of loans, including loans offered by the U.S. government.
          20            For the reasons explained in LendingClub’s response to the allegations in paragraph 10 of the
          21     FAC, LendingClub denies that the origination fee is “hidden.”
          22            Except as expressly admitted, LendingClub denies the allegations in paragraph 24.
          23            25.     Consumers frequently complain to Defendant that they were not aware of the up-front
          24     fee that would be deducted from the full “Loan Amount” that they requested. For example, one
          25     consumer reported that he applied for $15,000 to cover relocation expenses, and was surprised to
          26     receive only $14,000—an amount insufficient to cover his relocation—after Defendant deducted a
          27     $1,000 up-front fee. Another consumer applied for a $30,000 loan in order to consolidate his credit
          28     card debt at a lower interest rate; because Defendant deducted a $1,200 up-front fee, however, the

Gibson, Dunn &
                                                         19
Crutcher LLP                    LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                 3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 20 of 44


            1    consumer was unable to pay off his credit card debt in full, leaving him with more bills to pay than he
            2    had before.
            3           ANSWER:         LendingClub denies that “[c]onsumers frequently complain to [LendingClub]
            4    that they were not aware of the origination fee.” Indeed, throughout the relevant time period,
            5    significantly fewer than one-tenth-of-one-percent of borrowers have complained to LendingClub about
            6    any aspect of the origination fee. Such a low rate of complaints cannot be accurately characterized as
            7    “frequent.” LendingClub lacks knowledge or information sufficient to form a belief about the truth of
            8    the remaining allegations in paragraph 25 and on that basis denies such allegations.
            9           26.     Defendant is aware that many consumers do not know about the up-front fee and expect
          10     to receive the full loan amount. Defendant’s training materials for customer service representatives list
          11     “I didn’t receive the full loan amount” as one of the two main post-disbursement complaints that
          12     representatives should be prepared to address. And Defendant’s quarterly complaint reviews have
          13     proposed “highlighting [the] origination fee” to address complaint volumes. In addition, internal
          14     compliance reviews repeatedly cite the concealment of the fee as a significant problem for consumers.
          15     For example, one compliance review noted: “The origination fee is disclosed on the offer page tooltip,
          16     but is not readily apparent unless an applicant clicks on the tooltip. This omission could be perceived
          17     as deceptive as it is likely to mislead the consumer.” One of Defendant’s largest investors also warned
          18     Defendant that the up-front fee “is not clear and conspicuous and could be subject to a UDAAP claim,”
          19     referring to an unfair or deceptive acts and practices claim. The investor’s legal counsel also told
          20     Defendant that Defendant’s ads “prominently state[] that there are ‘No Hidden Fees’ yet the documents
          21     we reviewed contain a large ($300 to $450) origination fee that only appears once,” and warned this
          22     “relative obscurity” could make it a target in a law enforcement action.
          23            ANSWER:         LendingClub does not know the number or percentage of individuals being
          24     referred to with the term “many customers,” and on that basis denies this allegation. As explained in
          25     LendingClub’s response to paragraph 25 of the FAC, fewer than one-tenth-of-one-percent of borrowers
          26     complain to LendingClub about misunderstanding the origination fee.
          27            LendingClub denies that its “training materials for customer service representatives list ‘I didn’t
          28     receive the full amount’ as one of the two main post-disbursement complaints that representatives

Gibson, Dunn &
                                                          20
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                         Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 21 of 44


            1    should be prepared to address.” The language quoted in paragraph 26 of the FAC appears in a 219-
            2    page “Introduction to Operations” training presentation covering many aspects of LendingClub’s
            3    operations. Page 136 lists “I didn’t receive the full loan amount” as a possible question that a borrower
            4    could ask about his or her application decision—along with “What is the sequence [of loan
            5    disbursement]?” and “When is my first payment?” Nothing in the cited training materials supports the
            6    FAC’s allegation that complaints regarding the origination fee are “one of the two main post-
            7    disbursement complaints.” Indeed, as summarized in LendingClub’s response to paragraph 10 of the
            8    FAC, only approximately 3% of borrowers have contacted LendingClub with questions or issues of
            9    any type relating to the origination fee, including: “Is the origination fee refunded if I pay my loan off
          10     early?”; “Is the origination fee negotiable?”; “How was the origination fee calculated?”; or “Why was
          11     money deducted from my initial loan proceeds?” LendingClub does not have information at this time
          12     regarding the proportion of origination-fee related inquires accounted for by these (or other) questions.
          13              LendingClub also denies that its “quarterly complaint reviews have proposed ‘highlighting the
          14     origination fee’ to address complaint volumes.” LendingClub’s Quarterly Business Owner Complaint
          15     Reviews for December 2015 and March 2016, cited in paragraph 26 of the FAC, specifically recognized
          16     that LendingClub “receives less BBB complaints than peers.” These quarterly complaint reviews also
          17     did not identify origination fee complaints as among the “Must-Address Personal Loan Complaint
          18     Areas.” Contrary to the allegations in the FAC, the quarterly business reviews did not “propos[e]
          19     ‘highlighting the origination fee’ to address complaint volumes,” but merely identify, as an “Action
          20     Item[],” a “request to examine impact on use of pre-approval messaging and highlighting origination
          21     fee.”
          22              LendingClub denies that “internal compliance reviews repeatedly cite the concealment of the
          23     fee as a significant problem for consumers.” The FAC quotes, as an example of such a “compliance
          24     review,” a December 4, 2015 memorandum from an employee in LendingClub’s compliance
          25     department. Although that memorandum used the words “likely to mislead the consumer” in reference
          26     to the tooltip disclosure of the origination fee, the memorandum concluded that the origination fee is
          27     “clearly disclosed” on “the Truth in Lending Disclosure,” and the “review exercise did not identify any
          28

Gibson, Dunn &
                                                          21
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 22 of 44


            1    apparent UDAAP violations.” Instead, the memorandum merely “suggested enhancements” to the
            2    compliance program.
            3           LendingClub admits that one LendingClub investor has sent an email to LendingClub with the
            4    language quoted in paragraph 26 of the FAC, specifically in reference to the tooltip appearing on the
            5    personal loan option page. LendingClub further admits that, in the same email thread, the investor’s
            6    legal counsel used the language quoted in paragraph 26 of the FAC with respect to LendingClub’s
            7    “solicitation materials.” Neither the investor nor its legal counsel concluded that the origination fee
            8    disclosures in the personal loan application flow, as a whole, were not clear and conspicuous. Indeed,
            9    after the investor’s representatives discussed their concerns with LendingClub and learned more of
          10     LendingClub’s processes, the email exchange notes that the parties agreed to “have ongoing
          11     conversations but will not commit to making changes now.” And, notwithstanding the statements
          12     quoted in paragraph 26 of the FAC, the investor in question ultimately invested with LendingClub
          13     without requiring any changes to the personal loan application flow. Likewise, dozens of other
          14     investors—represented by a myriad of lawyers—reviewed the same application flow and raised no
          15     questions about the adequacy of LendingClub’s origination fee disclosures.
          16            Except as expressly admitted, LendingClub denies the allegations in paragraph 26.
          17            27.     Defendant has ignored these warnings. Rather than improving over time, Defendant’s
          18     violations have become more egregious over the years: when redesigning the application flow in the
          19     winter of 2014, Defendant increased the prominence of the “No hidden fees” representation and
          20     decreased the prominence of the tooltip.
          21            ANSWER:        LendingClub denies the allegations in paragraph 27. The analysis included in
          22     the December 4, 2015 memorandum and feedback from actual and prospective investors have been
          23     closely considered by LendingClub. As noted above, the vast majority of investors have not expressed
          24     any concerns relating to LendingClub’s disclosures of the origination fee. In addition, during the
          25     relevant time period, LendingClub voluntarily participated in an application to the CFPB’s Trial
          26     Disclosure Program created under Dodd-Frank Section 1032e, designed to explore alternative, more
          27     effective and interactive loan cost and fee disclosures. At no point during the extensive discussions
          28

Gibson, Dunn &
                                                         22
Crutcher LLP                    LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                 3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 23 of 44


            1    with CFPB staff were any questions raised regarding the adequacy or presentation of the origination
            2    fee disclosures included in the personal loan application flow on LendingClub’s platform.
            3           During the winter of 2015, the company redesigned the personal loan option page to improve
            4    readability and changed the tooltip into a graphical button rather than a text hyperlink. LendingClub
            5    denies that this change decreased the prominence of the tooltip.
            6           28.     On the Loan Offer page, where a consumer is presented with the “No hidden fees”
            7    representation, the accompanying bandit icon, and the “Loan Amount,” the consumer may accept the
            8    offered terms by clicking a button reading “Get Loan” or “Continue.” If a consumer clicks on this
            9    button, he or she is then sent to a page titled “Loan Details,” similar to the example below: [image
          10     omitted]. The screen states, in large type: “Just a few more details before you get your [purpose] loan.”
          11     The same representation appears on the mobile version of the “Loan Details” page.
          12            ANSWER:         LendingClub admits that previous versions of the personal loan option page have
          13     included the language “no hidden fees” and a smiling masked icon. As explained above, LendingClub
          14     removed this language and the icon in May 2018. LendingClub admits that, from the loan option page,
          15     a prospective borrower may proceed to the next step of the application process by clicking a button
          16     reading “Get Loan” or “Continue.” If a prospective borrower clicks on this button, he or she is then
          17     sent to a page titled “Loan Details.” LendingClub admits that the screenshot incorporated in paragraph
          18     28 of the FAC is an incomplete excerpt of a previous version of the personal loan application flow on
          19     LendingClub’s platform and that the mobile version displays similar content on the “Loan Details”
          20     page. Except as expressly admitted, LendingClub denies the allegations in paragraph 28.
          21            29.     Consumers who click the “Next” button are then shown a page titled “Loan Rate &
          22     Terms.” An example of the desktop version of the page appears below: [image omitted].
          23            ANSWER:         LendingClub admits that the screenshot incorporated in paragraph 29 of the FAC
          24     is an incomplete excerpt of a previous version of the personal loan application flow on LendingClub’s
          25     platform. Except as expressly admitted, LendingClub denies the allegations in paragraph 29.
          26            30.     The only place the up-front fee is disclosed on this page is the unbolded itemization that
          27     appears sandwiched between more prominent, bolded paragraphs.                In most standard screen
          28

Gibson, Dunn &
                                                          23
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 24 of 44


            1    configurations, the unbolded list appears “below the fold,” such that consumers would need to scroll
            2    down in order to see it.
            3            ANSWER:         LendingClub denies that “[t]he only place the up-front fee is disclosed on this
            4    page” is the itemized list of the “Total Amount Requested,” “Origination Fees,” and “Total Amount
            5    Received.” As shown in the screenshot incorporated in paragraph 30 of the FAC, the TILA disclosure,
            6    in accordance with federal regulations, discloses both the APR and total finance charges associated
            7    with the loan, both of which include the origination fee.
            8            LendingClub admits that, in most standard screen configurations, the itemized list of the “Total
            9    Amount Requested,” “Origination Fees,” and “Total Amount Received” appears “below the fold,”
          10     along with the “Next” button. Prospective borrowers must scroll through the entire TILA statement,
          11     including the origination fee description, to click the “Next” button and proceed with the personal loan
          12     application process. When the “Next” button is positioned at the bottom of the screen, the list itemizing
          13     the origination fee is directly in the center of the screen.
          14             Except as expressly admitted, LendingClub denies the allegations in paragraph 30.
          15             31.     On a mobile device, if a consumer clicks the green button on the Loan Offer page, the
          16     consumer is taken to a page featuring links to the Borrower Agreement and Credit Score Notice and a
          17     large “I Agree” button that allows consumers to move forward with the loan application process. If a
          18     consumer clicks on the button, the consumer’s application is complete. A version of this page that
          19     Defendant has presented appears below as it would appear on many smartphones, including iPhones
          20     and other models: [image omitted]. At numerous times, on an iPhone 5 and similar models, the Truth
          21     in Lending tab would appear below the fold.
          22             ANSWER:         LendingClub admits that, on a mobile device, if a prospective borrower proceeds
          23     with the personal loan application process after the loan option page, he or she is taken to the “Loan
          24     Rate & Terms” page, which contains links to the Borrower Agreement and Credit Score Notice and an
          25     “I Agree” button. If the prospective borrower clicks on the “I Agree” button, he or she proceeds to the
          26     next step of the personal loan application process. LendingClub admits that the screenshot incorporated
          27     in paragraph 31 of the FAC is an incomplete excerpt of a previous version of the mobile personal loan
          28

Gibson, Dunn &
                                                          24
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 25 of 44


            1    application flow on LendingClub’s platform. Except as expressly admitted, LendingClub denies the
            2    allegations in paragraph 31.
            3           32.     In the version appearing above, if, instead of clicking on the large green “I Agree”
            4    button, a consumer goes further on the screen, sees the Truth in Lending Disclosure Statement, and
            5    scrolls down, a Truth in Lending box with the loan terms would appear. In versions in which the green
            6    “I Agree” button does not appear near the top of the screen, a consumer must also scroll down in order
            7    to see the Truth in Lending Disclosure Statement and a Truth in Lending box. Below that, a schedule
            8    of payments appears. If a consumer were to scroll further down, toward the bottom of the screen,
            9    between a paragraph of bolded language and another paragraph, an origination fee would be listed.
          10     The below screenshot is an example of this section of the mobile page. [image omitted]. On many
          11     devices, information about the up-front fee and total amount received is not displayed until the
          12     consumer has scrolled down approximately four times. A version of this page that Defendant has
          13     presented appears below in its entirety. [image omitted].
          14            ANSWER:        LendingClub admits that the screenshots incorporated in paragraph 32 are
          15     excerpts of previous versions of the personal loan application flow on LendingClub’s platform that
          16     LendingClub ceased using on or around January 6, 2017. LendingClub admits that, in the previous
          17     version of the mobile personal loan application flow incorporated in paragraph 32, the Truth in Lending
          18     Act disclosure appears below the “I Agree” button, including a Truth in Lending box with the loan
          19     terms, a schedule of payments and the itemized breakdown of the origination fee. However, since
          20     January 2017, in order to proceed with the application on a mobile device, prospective borrowers must
          21     scroll through the entire Truth in Lending statement to push an “I Agree” button at the bottom of the
          22     page—similar to the flow presented to prospective borrowers applying for personal loans through
          23     LendingClub via desktop.
          24            Except as expressly admitted, LendingClub denies the allegations in paragraph 32.
          25            33.     In fact, many consumers who apply for a loan from Defendant do not know that
          26     Defendant will deduct an up-front fee from their loan proceeds. Indeed, consumers frequently
          27     complain that they only discovered the fee after Defendant disbursed their loan proceeds, when they
          28     noticed that the amounts disbursed were smaller than they were expecting. At least tens of thousands

Gibson, Dunn &
                                                         25
Crutcher LLP                    LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                 3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 26 of 44


            1    of consumers contacted Defendant after their loan proceeds were disbursed to ask about the up-front
            2    fee or to ask why they did not receive the full loan amount. Many consumers who have complained
            3    that they were not aware of the up-front fee attempted to cancel their loans once they learned of the
            4    fee, preferring a loan from a competitor or no loan at all.
            5           ANSWER:         LendingClub does not know the number or percentage of individuals being
            6    referred to with the term “many consumers,” and denies the allegation on that basis. LendingClub
            7    admits that some borrowers have complained to the company that they became aware of the origination
            8    fee only after disbursement of their loan proceeds. LendingClub tracks such complaints and, to date,
            9    fewer than 0.1% of borrowers have complained that they were not aware that the origination fee would
          10     be deducted from their loan proceeds. LendingClub admits that approximately 3% of borrowers have
          11     contacted LendingClub with questions or issues of any type relating to the origination fee, including:
          12     “Is the origination fee refunded if I pay my loan off early?”; “Is the origination fee negotiable?”; “How
          13     was the origination fee calculated?”; or “Why was money deducted from my initial loan proceeds?”
          14     LendingClub does not have information at this time regarding the proportion of origination-fee-related
          15     inquires accounted for by these (or other) questions. Given the total volume of unsecured personal
          16     loans obtained through LendingClub, 3% of borrowers equates to approximately 60,000 borrowers
          17     over the five year period preceding the date of the FAC. A subset of the less than 0.1% of borrowers
          18     who complained to LendingClub about the origination fee attempted to and/or did cancel their loans.
          19     Based on LendingClub’s review of its complaint records, the company estimates that this subset is less
          20     than 10% of the borrowers who complained about the origination fee.
          21            Except as expressly admitted, LendingClub denies the allegations in paragraph 33.
          22            34.     On desktops and mobile phones, after consumers agree to the loan terms and enter bank
          23     account information, they then click a “Done!” button and are taken to a screen that has stated, in large
          24     type: “Your [amount requested] loan is on the way. What’s next?” The amount that Defendant
          25     promises is “on the way” is the same “Loan Amount” that Defendant promised the consumer on the
          26     Loan Offer page. For example, a consumer who was promised a $10,000 loan amount will see on this
          27     screen a representation that “Your $10,000 loan is on the way.” Below these representations has
          28

Gibson, Dunn &
                                                          26
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 27 of 44


            1    appeared a “To-Do List” of tasks such as “Confirm your email address” and “Verify your bank account
            2    information.” The contents of the “To-Do List” vary for each consumer.
            3           ANSWER:         LendingClub admits that a previous version of the personal loan application flow
            4    on its platform included the statement “Your [amount requested] loan is on the way. What’s next?”
            5    LendingClub admits that the total amount stated on that page is the same “Loan Amount” that appears
            6    on the loan option page. Prospective borrowers for whom additional information or action is required
            7    are then presented with a “To-Do List” of tasks, such as “Confirm your email address” and “Verify
            8    your bank account information.” The contents of the “To-Do List” vary by prospective borrower.
            9    Except as expressly admitted, LendingClub denies the allegations in paragraph 34.
          10                                    COMMUNICATION OF APPROVAL
          11            35.     Although Defendant has told each consumer who completed a personal loan application
          12     that his or her “loan is on the way,” a consumer’s application in fact must undergo two additional
          13     processes after completion in order to receive final approval. First, an application must attract sufficient
          14     investor backing, and second, an application must pass Defendant’s stringent “back-end” credit
          15     review—so called to distinguish it from the lighter, “front-end” review that Defendant conducts while
          16     the consumer’s application is still in progress.
          17            ANSWER:         LendingClub admits that, after a prospective borrower submits an initial
          18     personal loan application, he or she may be required to provide proof of information (such as income)
          19     provided earlier in the loan application process, and the application must attract sufficient investor
          20     backing and must meet creditworthiness criteria provided by LendingClub’s partner bank in the “back-
          21     end” credit review in order to receive final approval. Except as expressly admitted, LendingClub denies
          22     the allegations in paragraph 35.
          23            36.     If a consumer has garnered investor funding—but before Defendant has finished the
          24     “back-end” review of their applications—Defendant has frequently represented that the consumers will
          25     receive loans. For example, Defendant has sent at least approximately 196,000 consumers an email
          26     the subject line of which reads “Hooray! Investors Have Backed Your Loan.” An example of this email
          27     appears below. [image omitted].
          28

Gibson, Dunn &
                                                          27
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 28 of 44


            1           ANSWER:         LendingClub does not know the number or percentage of individuals being
            2    referred to with the term “frequently,” and denies the allegation on that basis. LendingClub admits
            3    that, over two relatively brief time periods—between June 25, 2015 and July 17, 2015 and between
            4    September 15, 2015 and November 13, 2015—LendingClub sent approximately 196,000 prospective
            5    borrowers an email with the subject line “Investors Have Backed Your Loan,” an incomplete excerpt
            6    of which is incorporated in paragraph 36. The emails were sent after investors had confirmed that they
            7    would back the loan applications, but before LendingClub had completed borrower creditworthiness
            8    review. More than 152,000 prospective borrowers who received this email were ultimately approved
            9    for loans.
          10            In June 2016, LendingClub voluntarily changed its processes for nearly all classes of loans,
          11     such that investor backing decisions are no longer finalized until after all other phases of the loan
          12     approval process have been completed, including creditworthiness review. In other words, since June
          13     2016, only consumers who meet all of the creditworthiness criteria set by LendingClub’s partner bank
          14     would have their loan applications listed for investor backing and be notified when their loans were
          15     fully backed by investors for nearly all classes of loans.
          16            Except as expressly admitted, LendingClub denies the allegations in paragraph 36.
          17            37.     The body of the email begins, in large, bold print, “Your Loan is 100% Backed,” and
          18     continues: “Great news! Investors have backed your loan 100%. Your money is almost in your hands.
          19     You can always visit your Account Summary to view the details of your loan. Welcome to Lending
          20     Club! All the best, Lending Club.” Upon receiving emails such as these and similar representations,
          21     many consumers have believed that their loans have been approved, and that they would soon receive
          22     their loan funds.
          23            ANSWER:         LendingClub admits that, as summarized in LendingClub’s response to
          24     paragraph 36, LendingClub previously sent prospective borrowers emails containing the text quoted in
          25     paragraph 37 for a total of 88 days in 2015. At all other times during the relevant time period, the email
          26     sent by LendingClub included other language that clearly reinforced that application review was
          27     ongoing. LendingClub lacks knowledge or information sufficient to form a belief about the truth of
          28     the remaining allegations in paragraph 37 and on that basis denies such allegations.

Gibson, Dunn &
                                                          28
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 29 of 44


            1           38.     In reality, however, many consumers who received such representations were
            2    subsequently rejected based on Defendant’s “back-end” credit review and never received a loan from
            3    Defendant. For example, of the at least approximately 196,000 consumers who received the above
            4    email, at least approximately 43,000 were subsequently rejected. The “back-end” credit review is
            5    searching and often involves, inter alia, an additional credit inquiry, a phone call to the consumer,
            6    requests for additional documentation, and detailed review of the consumer’s tax and bank records.
            7           ANSWER:        LendingClub admits that approximately 43,000 prospective borrowers who
            8    received the emails described in paragraph 36 were subsequently determined to be ineligible for
            9    personal loans through LendingClub. LendingClub admits that the creditworthiness review process
          10     can involve an additional credit inquiry, a phone call to the prospective borrower, requests for
          11     additional documentation, and review of the prospective borrower’s tax and bank records. Except as
          12     expressly admitted, LendingClub denies the allegations in paragraph 38.
          13            39.     Defendant frequently issues back-end denials even to consumers who provide
          14     Defendant with all the documents that Defendant requests and whose applications were truthful, based
          15     upon its further evaluation of the consumer. Defendant has also issued back-end denials to consumers
          16     based on errors by Defendant. For example, Defendant acknowledged having incorrectly denied one
          17     consumer’s application on the ground that her mailing address and residential address did not match
          18     when in fact, the consumer lived at a “rural route” address, meaning that she received mail at a post
          19     office box rather than her physical address.
          20            ANSWER:        LendingClub does not know the number or percentage of individuals being
          21     referred to with the allegation that LendingClub “frequently issues back-end denials,” and denies the
          22     allegation on that basis. LendingClub admits that some prospective borrowers are denied based on
          23     creditworthiness review even if they provide requested documentation and truthful applications.
          24     LendingClub lacks knowledge or information sufficient to form a belief about the truth of the remaining
          25     allegations in paragraph 39 and on that basis denies such allegations.
          26            40.     Defendant’s practice of deceptively representing to consumers that they will receive
          27     loans is ongoing. For example, when a consumer completes an application for an automobile refinance
          28     loan, another product offered by Defendant, in many instances Defendant’s website tells the consumer

Gibson, Dunn &
                                                         29
Crutcher LLP                    LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                 3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 30 of 44


            1    to “Get ready to save [amount] every month!” and that if he or she completes the “To-Do List,” he or
            2    she will “lock-in your savings.” An example of this screen appears below. [image omitted]. In truth,
            3    many consumers who see these representations are later rejected during the back-end review even if
            4    they complete all the tasks on the “To-Do List.”
            5           ANSWER:         LendingClub admits that the screenshot included in paragraph 40 is an
            6    incomplete excerpt of a version of the auto refinancing application flow on LendingClub’s platform,
            7    but denies that the screenshot “deceptively represent[s] to consumers that they will receive loans.” The
            8    screenshot at issue appears as part of a “To-Do List” that, by its nature—and along with other
            9    disclosures to the consumer—signals that the application review process is ongoing. LendingClub
          10     admits that some prospective borrowers are denied loans through LendingClub even if they complete
          11     all the tasks of their “To-Do List.”
          12            Except as expressly admitted, LendingClub denies the allegations in paragraph 40.
          13            41.     Defendant was aware that many consumers believed that they were already approved
          14     for loans when, in fact, they were not. Defendant’s training materials list “What does that mean? I
          15     thought I was approved” as a commonly asked question that customer service representatives should
          16     expect to hear, as shown in the screenshot below. [image omitted]. In addition, Defendant received
          17     numerous complaints from consumers who were rejected after Defendant had led them to believe that
          18     their loans were forthcoming and that they were already approved, including some who did not seek
          19     other credit or turned down offers from Defendant’s competitors because they believed that they had
          20     already obtained a loan from Defendant.
          21            ANSWER:         LendingClub does not know the number or percentage of individuals being
          22     referred to with the allegation that “many customers believed that they were already approved,” and
          23     denies the allegation on that basis.
          24            LendingClub denies that its “training materials list ‘What does that mean? I thought I was
          25     approved’ as a commonly asked question that customer service representatives should expect to hear.”
          26     The language quoted in paragraph 41 of the FAC appears in a 219-page “Introduction to Operations”
          27     training presentation covering many aspects of LendingClub’s operations. Page 117 lists “What does
          28     that mean? I thought I was approved.” as a possible question that a borrower could ask about his or

Gibson, Dunn &
                                                          30
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 31 of 44


            1    her application denial. Nothing in the cited training materials supports the FAC’s allegation that this
            2    question is “commonly asked,” particularly in connection with a prospective borrower’s receipt of the
            3    emails described in paragraphs 36 and 37. In fact, fewer than 10 prospective borrowers have
            4    complained to LendingClub about the denial of a personal loan application after they received one of
            5    the emails referenced in paragraphs 36 and 37.
            6           Except as expressly admitted, LendingClub denies the allegations in paragraph 41.
            7                  DEFENDANT’S UNAUTHORIZED BANK ACCOUNT WITHDRAWALS
            8           42.     Defendant’s default method of receiving consumers’ scheduled monthly payments is
            9    automatic electronic bank account withdrawal via ACH transfer.
          10            ANSWER:         LendingClub admits the allegations in paragraph 42. Borrowers may elect not
          11     to pay through ACH transfer if they wish.
          12            43.     In numerous instances, Defendant has withdrawn money from consumers’ bank
          13     accounts without consumers’ authorization, or in amounts in excess of the amount consumers
          14     authorized Defendant to withdraw.
          15                            a.         In numerous instances, Defendant has charged consumers double
          16                    payments without authorization, improperly withdrawing consumers’ monthly
          17                    payments twice in one month.
          18                            b.         In numerous other instances, Defendant has automatically withdrawn
          19                    consumers’ monthly payment amount even after those consumers have already paid
          20                    off their loans.
          21                            c.         In numerous other instances, when consumers have asked Defendant to
          22                    stop automatic ACH withdrawals because they wished to pay by check or use a
          23                    different bank account, Defendant has disregarded those requests and continued to
          24                    charge consumers via automatic withdrawal anyway.
          25            ANSWER:         LendingClub admits that, in spite of its rigorous processes for preventing
          26     erroneous ACH drafts, inadvertent errors—including double payments and charging of customers who
          27     cancelled automatic payments—have occasionally occurred, in very small numbers, during the course
          28     of the tens of millions of ACH payments processed by LendingClub since 2015. Unlike many other

Gibson, Dunn &
                                                         31
Crutcher LLP                    LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                 3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 32 of 44


            1    companies that service consumer debt, LendingClub allows borrowers to change the dates on which
            2    their monthly payments are due and to pay off their loans early without a prepayment penalty. Such
            3    changes to the borrowers’ payment schedules can be made online on LendingClub’s website or over
            4    the phone by contacting LendingClub. The vast majority of the rare payment-processing errors resulted
            5    from reasonable mistakes—sometimes by LendingClub personnel, and other times by borrowers
            6    themselves or third parties—in processing such changes to borrowers’ loans.
            7           Based on LendingClub’s internal tracking processes, between 2015 and 2017, LendingClub
            8    made 1,456 withdrawal errors affecting borrowers, compared with 1.8 million personal loans initiated
            9    and tens of millions of payments processed during this same time period—resulting in an error rate of
          10     far less than 1%.
          11            Except as expressly admitted, LendingClub denies the allegations in paragraph 43.
          12            44.     Since July 2016, consumers have reported to their banks that Defendant has made at
          13     least 3,850 unauthorized withdrawals, more than 2,000 of which occurred in the last twelve months
          14     prior to September 2018 alone, averaging hundreds of dollars per consumer. In addition, from 2015 to
          15     2017, hundreds of consumers contacted Defendant to complain about its unauthorized withdrawals.
          16     Most consumers only learn of Defendant’s unauthorized charges when they check their bank
          17     statements, or when they learn that their accounts have been overdrawn. The total number of
          18     Defendant’s unauthorized withdrawals is likely higher than the number of reports and complaints,
          19     because not all consumers who experience unauthorized withdrawals formally report or complain.
          20            ANSWER:        LendingClub lacks knowledge or information sufficient to form a belief about
          21     the truth of the allegations in paragraph 44 and on that basis denies such allegations. LendingClub
          22     notes, however, that it has facilitated origination of approximately 1.4 million personal loans and
          23     processed tens of millions of payments between July 2016 and September 2018. If, as the FAC alleges,
          24     LendingClub made 3,850 unauthorized withdrawals during this time period, LendingClub’s error rate
          25     would be far less than 1%.
          26            45.     These unauthorized withdrawals have been a persistent issue over time: in at least
          27     twenty-one of the last twenty-four months, Defendant has made more than one hundred withdrawals
          28     that consumers have reported to their banks as unauthorized, and in six of those months, Defendant has

Gibson, Dunn &
                                                         32
Crutcher LLP                    LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                 3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 33 of 44


            1    made more than two hundred such withdrawals. These numbers are comparable to or worse than those
            2    of three of the nation’s largest loan servicers, even though those companies service three to four times
            3    as many loans as Defendant does.
            4           ANSWER:         Upon information and belief, the three “largest loan servicers” referenced in
            5    paragraph 45 refer to servicers of student loans. LendingClub denies that the rates at which these
            6    unnamed servicers experience allegations of unauthorized withdrawals is a relevant benchmark
            7    regarding whether LendingClub experiences such allegations at an unusually high rate. First, many of
            8    the alleged instances of unauthorized withdrawals by LendingClub have been false. The referenced
            9    loan services may not experience the same rate of false allegations, particularly because student loans
          10     (unlike personal loans issued through LendingClub) are not dischargeable, even in bankruptcy.
          11     Second, it is widely understood within the industry that higher credit-risk borrowers are more likely to
          12     falsely claim that ACH withdrawals are erroneous, and borrowers served by the referenced loan
          13     servicers may be, on average, more creditworthy than borrowers who obtain loans through
          14     LendingClub. Third, the referenced loan servicers may not offer borrowers the flexibility to modify
          15     their payment schedule which, as noted above, is a leading cause of payment-processing errors. If the
          16     referenced loan services do not offer such flexibility, their transactional record is not an apt comparison
          17     for a company like LendingClub that does offer such flexibility. For these and other reasons, the
          18     records of the unnamed loan servicers referenced in paragraph 45 of the FAC may not be comparable
          19     to LendingClub’s record and in no way indicate that the rate of unauthorized withdrawal allegations
          20     asserted against LendingClub is excessive or indicative of any form of unfair practice on
          21     LendingClub’s part.
          22            LendingClub lacks knowledge or information sufficient to form a belief about the truth of the
          23     remaining allegations in paragraph 45 and on that basis denies such allegations.
          24            46.     Consumers who have suffered an unauthorized withdrawal by Defendant are injured in
          25     the amount of the missing money. And as a result of Defendant’s unauthorized charges, many
          26     consumers incur additional injury, such as paying overdraft fees or being unable to pay other bills
          27     because they do not have access to the money that Defendant improperly withdrew.
          28

Gibson, Dunn &
                                                          33
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 34 of 44


            1           ANSWER:         LendingClub denies that inadvertent erroneous withdrawals by LendingClub
            2    have caused injury to borrowers “in the amount of the missing money.” Amounts withdrawn by
            3    LendingClub—even in the rare event of erroneous withdrawals—are applied to the outstanding balance
            4    on the borrowers’ loans and, thus, inure directly to the borrower’s benefit, dollar-for-dollar. In addition,
            5    LendingClub has automatically processed refunds of any amounts paid in excess of outstanding
            6    balances.
            7           LendingClub admits that the rare erroneous withdrawals by LendingClub have sometimes
            8    resulted in borrowers incurring overdraft fees. In reported instances of erroneous withdrawals by
            9    LendingClub, LendingClub’s general practice is to refund the borrowers the erroneously withdrawn
          10     amount and/or any overdraft fees incurred by the borrower. Indeed, LendingClub has often refunded
          11     overdraft fees even when the allegedly unauthorized withdrawal was not caused by a LendingClub
          12     error, as a courtesy and effort to build goodwill.
          13            LendingClub lacks knowledge or information sufficient to form a belief about the truth of the
          14     allegation that some borrowers are “unable to pay other bills because they do not have access to the
          15     money that” LendingClub erroneously withdrew and on that basis denies the allegation. Except as
          16     expressly admitted, LendingClub denies the allegations in paragraph 46.
          17            47.     Defendant’s internal documents highlight the issue of taking money from consumers’
          18     bank accounts without authorization. Defendant’s monthly complaint reporting reflected a growing
          19     number of complaints about the payoff process and about payment processing more generally. In
          20     addition, Defendant’s own payments department self-reported increasing numbers of such transactions.
          21            ANSWER:         LendingClub denies the allegations in paragraph 47. LendingClub’s compliance
          22     department tracks the number of complaints that the company has received from borrowers regarding
          23     payment processing. From 2015 through 2017, LendingClub received 475 complaints related to ACH
          24     withdrawals, 298 of which related to double payments, post-payment withdrawals, or post-stop
          25     payment situations described in paragraph 43 of the FAC. LendingClub initiated 1.8 million personal
          26     loans and processed tens of millions of payments during this time period. Moreover, over the same
          27     time period, the total volume of LendingClub personal loans and payments processed increased
          28     substantially. As such, even if the number of complaints increased, the rate of complaints did not.

Gibson, Dunn &
                                                          34
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 35 of 44


            1                 DEFENDANT’S GRAMM-LEACH-BLILEY ACT (“GLB ACT”) VIOLATION
            2           48.     Defendant is a financial institution subject to the GLB Act, as that term is defined by
            3    Section 509(3)(A) of the GLB Act, 15 U.S.C. § 6809(3)(A), because, among other things, Defendant
            4    services loans. 12 C.F.R. § 225.28(b)(1). Defendant collects nonpublic personal information, as
            5    defined by 16 C.F.R. § 313.3(n) and 12 C.F.R. § 1016.3(p)(1)-(3), such as Social Security numbers and
            6    bank routing information. Because Defendant is a financial institution that collects nonpublic personal
            7    information, it is subject to the requirements of the GLB Privacy Rule, 16 C.F.R. Part 313, and Reg.
            8    P., 12 C.F.R. Part 1016.
            9           ANSWER:        LendingClub admits that it collects nonpublic personal information from
          10     prospective borrowers who apply for a loan through LendingClub. The remaining allegations in
          11     paragraph 48 state only legal conclusions to which no response is required. To the extent a response
          12     is required, LendingClub denies the allegations in paragraph 48, except as expressly admitted.
          13                                           PRIVACY RULE AND REG. P
          14            49.     The Privacy Rule, which implements Sections 501-503 of the GLB Act, 15 U.S.C. §§
          15     6801-6803, was promulgated by the Federal Trade Commission on May 24, 2000, and became effective
          16     on July 1, 2001. 16 C.F.R. Part 313. Since the enactment of the Dodd-Frank Act on July 21, 2010, the
          17     Consumer Financial Protection Bureau (“CFPB”) became responsible for implementing the Privacy
          18     Rule, and promulgated the Privacy of Consumer Financial Information, Regulation P, 12 C.F.R. Part
          19     1016 (“Reg. P”), which became effective on October 28, 2014. Defendant’s conduct is governed by
          20     the Privacy Rule prior to October 28, 2014, and by Reg. P after that date. The GLB Act authorizes
          21     both the CFPB and the Federal Trade Commission to enforce Reg. P. 15 U.S.C. § 6805.
          22            ANSWER:        Paragraph 49 contains only legal conclusions to which no response is required.
          23     To the extent a response is required, LendingClub denies the allegations in paragraph 49.
          24            50.     Both the Privacy Rule and Reg. P require financial institutions to provide consumers
          25     with an initial and annual privacy notice. Both the initial and annual privacy notices must be “clear
          26     and conspicuous,” 16 C.F.R. § 313.3(b) and 12 C.F.R. § 1016.3(b), and must “accurately reflect[] [the
          27     financial institution’s] privacy policies and practices.” 16 C.F.R. §§ 313.4 and 313.5 and 12 C.F.R. §§
          28     1016.4 and 1016.5. The privacy notice must include specified elements, including the categories of

Gibson, Dunn &
                                                         35
Crutcher LLP                    LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                 3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 36 of 44


            1    nonpublic personal information the financial institution collects and discloses, the categories of third
            2    parties to whom the financial institution discloses the information, and the security and confidentiality
            3    policies of the financial institution. 16 C.F.R. § 313.6; 12 C.F.R. § 1016.6. A financial institution must
            4    provide its privacy notice so that each consumer can reasonably be expected to receive actual notice.
            5    16 C.F.R. § 313.9; 12 C.F.R. § 1016.9. For consumers who conduct transactions electronically, a
            6    consumer can “reasonably be expected to receive actual notice” if he or she acknowledges receipt of
            7    the notice as a necessary step to obtaining the financial product or service. 16 C.F.R. § 313.9; 12 C.F.R.
            8    § 1016.9; Privacy of Consumer Financial Information, 65 Fed. Reg. 33646-01, at 33665-66 (May 24,
            9    2000).
          10              ANSWER:       Paragraph 50 contains only legal conclusions to which no response is required.
          11     To the extent a response is required, LendingClub denies the allegations in paragraph 50.
          12              51.   Defendant failed to comply with the requirements of the Privacy Rule and Reg. P.
          13     Specifically, Defendant failed to deliver the initial privacy notice so that each customer can reasonably
          14     be expected to receive actual notice. 16 C.F.R. § 313.9; 12 C.F.R. § 1016.9. For example, until at least
          15     the end of 2016, Defendant did not require customers to acknowledge receipt of the notice as a
          16     necessary step to obtaining a particular financial product or service. 16 C.F.R. § 313.9, and Reg. P, 12
          17     C.F.R. § 1016.9. Instead, Defendant required customers to agree only to Defendant’s Terms of Use,
          18     which itself included only a link to Defendant’s privacy policy. In order to reach the privacy notice
          19     that Defendant was required to provide to customers, a customer would need to click on a link that did
          20     not indicate it was related to privacy, and then further find a link to Defendant’s privacy policy within
          21     the lengthy document to which the link led. Customers were not provided a clear and conspicuous
          22     privacy notice before they submitted nonpublic personal information to Defendant.
          23              ANSWER: LendingClub denies that it failed to comply with the requirements of the Privacy
          24     Rule and Reg. P by “fail[ing] to deliver the initial privacy notice so that each customer can reasonably
          25     be expected to receive actual notice.” At all relevant times, a link to LendingClub’s Privacy Policy
          26     labeled “Privacy” has been shown, among other places, at the top of each page in the personal loan
          27     application process, next to its logo. Further, since December 2016, LendingClub has required all
          28     prospective borrowers to check a box acknowledging the Privacy Policy as a necessary step to

Gibson, Dunn &
                                                          36
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 37 of 44


            1    completing a personal loan application through LendingClub.             Even before December 2016,
            2    LendingClub required prospective borrowers to check a box agreeing to its Terms of Use, which
            3    included a consent to the Privacy Policy, as a necessary step to completing a personal loan application
            4    through LendingClub.
            5           Except as expressly admitted, LendingClub denies the allegations in paragraph 51.
            6           52.     Customers were only provided a link leading directly to the notice after they had applied
            7    for a personal loan. Defendant’s own compliance group had recommended repeatedly that the
            8    company require customer acknowledgment in the years prior to the 2016 change.
            9           ANSWER:         LendingClub denies that “[c]ustomers were only provided a link leading directly
          10     to the notice after they had applied for a personal loan.” At all relevant times, a link to LendingClub’s
          11     Privacy Policy labeled “Privacy” has been shown, among other places, at the top of each page in the
          12     loan application process, next to its logo.
          13            LendingClub admits that two memoranda dated December 4, 2015 and June 30, 2016 concluded
          14     that LendingClub’s Privacy Policy delivery procedure complied with applicable regulations but “noted
          15     an opportunity for enhancement” by separately “provid[ing] a link to the Privacy Policy and a checkbox
          16     to agree to it”—a recommendation that LendingClub adopted in or around December 2016.
          17            Except as expressly admitted, LendingClub denies the allegations in paragraph 52.
          18                                          VIOLATIONS OF THE FTC ACT
          19            53.     Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts or
          20     practices in or affecting commerce.”
          21            ANSWER:         Paragraph 53 contains only legal conclusions to which no response is required.
          22     To the extent a response is required, LendingClub denies the allegations in paragraph 53.
          23            54.     Misrepresentations or deceptive omissions of material fact constitute deceptive acts or
          24     practices prohibited by Section 5(a) of the FTC Act.
          25            ANSWER:         Paragraph 54 contains only legal conclusions to which no response is required.
          26     To the extent a response is required, LendingClub denies the allegations in paragraph 54.
          27

          28

Gibson, Dunn &
                                                          37
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 38 of 44


            1           55.     Acts or practices are unfair under Section 5 of the FTC Act if they cause or are likely to
            2    cause substantial injury to consumers that consumers cannot reasonably avoid themselves and that is
            3    not outweighed by countervailing benefits to consumers or competition. 15 U.S.C. § 45(n).
            4           ANSWER:         Paragraph 55 contains only legal conclusions to which no response is required.
            5    To the extent a response is required, LendingClub denies the allegations in paragraph 55.
            6                                                     Count I
            7                                           Deception: Up-Front Fee
            8           56.     In numerous instances in connection with the advertising, marketing, promotion,
            9    offering for sale, or sale of unsecured loans, Defendant has represented, directly or indirectly, expressly
          10     or by implication that consumers will not be charged any hidden fees in connection with receiving a
          11     specific “loan amount.”
          12            ANSWER:         LendingClub admits that it has previously used advertisements containing the
          13     truthful statements that loans available through LendingClub have “no hidden fees.” Except as
          14     expressly admitted, LendingClub denies the allegations in paragraph 56.
          15            57.     In truth and in fact, in numerous instances in which Defendant has made these
          16     representations, consumers have been charged a hidden up-front fee that is deducted from the “loan
          17     amount.”
          18            ANSWER:         LendingClub denies the allegations in paragraph 57.
          19            58.     Therefore, Defendant’s representations set forth in Paragraph 54 of this Complaint are
          20     false and misleading and constitute a deceptive act or practice in violation of Section 5(a) of the FTC
          21     Act, 15 U.S.C. § 45(a).
          22            ANSWER:         LendingClub denies the allegations in paragraph 58.
          23                                                     Count II
          24                                    Deception: Certainty of Loan Approval
          25            59.     In numerous instances in connection with the advertising, marketing, promotion,
          26     offering for sale, or sale of loans, after consumers completed loan applications and Defendant
          27     conducted its front-end review of their applications, but before it had made a final decision whether to
          28

Gibson, Dunn &
                                                          38
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 39 of 44


            1    approve their loans, Defendant has represented, directly or indirectly, expressly or by implication, that
            2    those consumers would receive loans.
            3           ANSWER:         LendingClub denies the allegations in paragraph 59.
            4           60.     In fact, in numerous instances in which Defendant has made these representations,
            5    Defendant later made a final decision during the back-end review process not to approve the loans and
            6    consumers therefore did not receive loans.
            7           ANSWER:         LendingClub denies the allegations in paragraph 60.
            8           61.     Therefore, the making of the representations as set forth in Paragraph 57 of this
            9    Complaint constitutes a deceptive act or practice in or affecting commerce in violation of Section 5(a)
          10     of the FTC Act, 15 U.S.C. § 45(a).
          11            ANSWER:         LendingClub denies the allegations in paragraph 61.
          12                                                        Count III
          13                                      Unfairness: Unauthorized Charges
          14            62.     In numerous instances, Defendant has withdrawn money from borrowers’ bank
          15     accounts without borrowers’ authorization, or in amounts in excess of borrowers’ authorization.
          16            ANSWER:         LendingClub admits that, in spite of its rigorous processes for preventing
          17     erroneous ACH drafts, inadvertent errors—including double payments and charging of customers who
          18     cancelled automatic payments—have occasionally occurred, in very small numbers, during the course
          19     of the tens of millions of ACH payments processed by LendingClub. Except as expressly admitted
          20     herein, LendingClub denies the allegations in paragraph 62.
          21            63.     Defendant’s actions have caused substantial injury to consumers that consumers cannot
          22     reasonably avoid themselves and that is not outweighed by countervailing benefits to consumers or
          23     competition.
          24            ANSWER:         LendingClub denies the allegations in paragraph 63.
          25            64.     Therefore, Defendant’s practices as described in Paragraph 60 above constitute unfair
          26     acts or practices in violation of Section 5 of the FTC Act, 15 U.S.C. §§ 45(a) and 45(n).
          27            ANSWER:         LendingClub denies the allegations in paragraph 64.
          28

Gibson, Dunn &
                                                          39
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 40 of 44


            1                                                    Count IV
            2                          Violations of the Gramm-Leach-Bliley Act (“GLB Act”)
            3                                           Privacy Rule and Reg. P
            4           65.     As described in Paragraph 48, the Privacy Rule and Reg. P require financial institutions
            5    to provide customers with a clear and conspicuous privacy notice that accurately reflects the financial
            6    institution’s privacy policies and practices. Further, financial institutions must deliver the privacy
            7    notice so that each customer could reasonably be expected to receive actual notice.
            8           ANSWER:         Paragraph 65 contains only legal conclusions to which no response is required.
            9    To the extent a response is required, LendingClub denies the allegations in paragraph 65.
          10            66.     Defendant is a financial institution, as defined in Section 509(3)(A) of the GLB Act, 15
          11     U.S.C. § 6809(3)(A).
          12            ANSWER:         Paragraph 66 contains only legal conclusions to which no response is required.
          13     To the extent a response is required, LendingClub denies the allegations in paragraph 66.
          14            67.     As set forth in Paragraph 49, Defendant failed to deliver the initial privacy notice so that
          15     each customer could reasonably be expected to receive actual notice. Therefore Defendant violated
          16     the Privacy Rule, 16 C.F.R. § 313.9, and Regulation P, 12 C.F.R. § 1016.9.
          17            ANSWER:         LendingClub denies the allegations in paragraph 67.
          18                                             CONSUMER INJURY
          19            68.     Consumers have suffered and will continue to suffer substantial injury as a result of
          20     Defendant’s violations of the FTC Act and the Privacy Rule. In addition, Defendant has been unjustly
          21     enriched as a result of their unlawful acts or practices. Absent injunctive relief by this Court, Defendant
          22     is likely to continue to injure consumers, reap unjust enrichment, and harm the public interest.
          23            ANSWER:         LendingClub denies the allegations in paragraph 68.
          24                                   THIS COURT’S POWER TO GRANT RELIEF
          25            69.     Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant
          26     injunctive and such other relief as the Court may deem appropriate to halt and redress violations of any
          27     provision of law enforced by the FTC. The Court, in the exercise of its equitable jurisdiction, may
          28     award ancillary relief, including rescission or reformation of contracts, restitution, the refund of monies

Gibson, Dunn &
                                                          40
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 41 of 44


            1    paid, and the disgorgement of ill-gotten monies, to prevent and remedy any violation of any provision
            2    of law enforced by the FTC.
            3           ANSWER:         Paragraph 69 contains only legal conclusions to which no response is required.
            4    To the extent a response is required, LendingClub denies the allegations in paragraph 69.
            5                              DEFENSES AND AFFIRMATIVE DEFENSES
            6           Without assuming any burden of proof that it would not otherwise bear, LendingClub asserts
            7    the following defenses and affirmative defenses:
            8           1.      The FAC fails to state a claim upon which relief can be granted.
            9           2.      The FTC has failed to provide constitutionally adequate fair notice of the asserted
          10     statutory requirements for the challenged practices at issue.
          11            3.      The FAC and this lawsuit are ultra vires because they were approved only by two
          12     Commissioners, which does not constitute a quorum under the FTC Act.
          13            4.      The FTC’s claims are barred because LendingClub’s conduct is not unlawful in that
          14     LendingClub complied with applicable statutes and regulations.
          15            5.      The FTC is equitably estopped from bringing Count I because LendingClub relied on
          16     and complied with the FTC’s and CFPB’s Truth in Lending Act regulations and guidance.
          17            6.      The FTC is judicially estopped from seeking monetary remedies because the APR
          18     provided in the Truth in Lending Act disclosure in the personal loan application flow on
          19     LendingClub’s platform accurately represents the APR associated with loans available through
          20     LendingClub.
          21            7.      Counts I and II fail to state a claim because the alleged misrepresentations would not
          22     have misled a reasonable consumer.
          23            8.      LendingClub’s acts and statements were fair and reasonable and were performed in
          24     good faith based on all the relevant facts known to LendingClub. LendingClub acted with a good
          25     faith belief that it had good cause and/or legitimate business reasons to act as it did and did not
          26     directly or indirectly perform any acts that would constitute a violation of consumers’ rights. As a
          27     consequence, the FTC is not entitled to any monetary relief whatsoever.
          28

Gibson, Dunn &
                                                          41
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 42 of 44


            1           9.      LendingClub’s statements were not material in the determination by borrowers to take
            2    out a loan via LendingClub’s platform.
            3           10.     The FTC is not authorized to seek monetary remedies pursuant to Section 5 or Section
            4    13(b) of the FTC Act.
            5           11.     The FTC is not authorized to seek disgorgement, restitution, or any monetary remedy
            6    that is penal, as opposed to compensatory in nature. If the FTC is authorized to obtain such monetary
            7    remedies, the FTC is limited by the five-year statute of limitations in 28 U.S.C. § 2462. This statute
            8    states that “an action, suit or proceeding for the enforcement of any civil fine, penalty, or forfeiture,
            9    pecuniary or otherwise, shall not be entertained unless commenced within five years from the date
          10     when the claim first accrued.” 28 U.S.C. § 2462. In Kokesh v. Securities and Exchange Commission,
          11     the United States Supreme Court held that disgorgement sought by the Securities and Exchange
          12     Commission constituted a “penalty,” and was therefore subject to the five-year statute of limitations.
          13     For similar reasons, the FTC’s demand for restitution is a “penalty,” and “forfeiture” subject to
          14     § 2462’s limit. The FTC filed this suit on April 25, 2018, so even if restitution is an appropriate form
          15     of relief, which LendingClub denies, the FTC cannot recover restitution for the period prior to April
          16     25, 2013.
          17            12.     The claims in the FAC are barred because consumers have not suffered any actual
          18     injury or damage as a result of any conduct alleged as a basis of this lawsuit.
          19            13.     The claims in the FAC are barred because any alleged injury to consumers was
          20     reasonably avoidable by consumers themselves and/or because the consumers failed to take
          21     reasonable steps to mitigate their damages, if any.
          22            14.     The FTC’s requested monetary relief, if any, is subject to offset by the refunds paid to
          23     consumers and other benefits obtained by consumers.
          24            15.     The claims in the FAC are barred because any alleged injury to consumers was
          25     outweighed by countervailing benefits to consumers or to competition.
          26            16.     The FTC lacks statutory authority to pursue the claims in the FAC because
          27     LendingClub is not violating or about to violate the law.
          28

Gibson, Dunn &
                                                          42
Crutcher LLP                     LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                  3:18-cv-02454-JSC
                      Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 43 of 44


            1           17.        The FTC is not entitled to injunctive relief for the claims in the FAC because the
            2    alleged conduct is not “ongoing or likely to recur.”
            3           18.        The FTC’s claim for injunctive relief is barred as moot because the allegedly unfair
            4    practices, if any, have, by the FTC’s own admission, ceased and are not likely to recur.
            5           19.        Count III is barred because the unauthorized withdrawals alleged in the FAC were
            6    authorized.
            7           LendingClub reserves the right to amend this Answer to assert such other affirmative defenses
            8    as may become apparent subsequent to the filing of this Answer, whether in discovery, at trial, or
            9    otherwise.
          10                                              PRAYER FOR RELIEF
          11            WHEREFORE, defendant LendingClub prays that this Court enter judgment in its favor and
          12     enter an order:
          13            A.         Dismissing Plaintiff FTC’s claims with prejudice;
          14            B.         Denying all relief requested in the FAC by Plaintiff FTC;
          15            C.         Awarding Defendant LendingClub’s costs of suit, including reasonable attorneys’
          16                       fees; and
          17            D.         Awarding LendingClub such other relief as the Court may deem just and proper.
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
                                                            43
Crutcher LLP                       LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                                    3:18-cv-02454-JSC
                 Case 3:18-cv-02454-JSC Document 58 Filed 11/13/18 Page 44 of 44


            1     Dated: November 13, 2018            Respectfully submitted,
            2

            3                                  By: /s/ M. Sean Royall
            4                                        M. SEAN ROYALL (pro hac vice)
                                                     sroyall@gibsondunn.com
            5                                        BETTY X. YANG (pro hac vice)
                                                     byang@gibsondunn.com
            6                                        BRETT S. ROSENTHAL (pro hac vice)
                                                     brosenthal@gibsondunn.com
            7                                        GIBSON, DUNN & CRUTCHER LLP
                                                     2100 McKinney Avenue, Suite 1100
            8                                        Dallas, TX 75201-6912
                                                     Telephone: 214.698.3100
            9                                        Facsimile: 214.571.2900
          10                                         BRIAN M. LUTZ (SBN #255976)
                                                     blutz@gibsondunn.com
          11                                         AVERY E. MASTERS (SBN #306703)
                                                     amasters@gibsondunn.com
          12                                         GIBSON, DUNN & CRUTCHER LLP
                                                     555 Mission Street, Suite 3000
          13                                         San Francisco, CA 94105-0921
                                                     Telephone: 415.393.8379
          14                                         Facsimile: 415.374.8474
          15                                         RICHARD H. CUNNINGHAM (pro hac vice)
                                                     rhcunningham@gibsondunn.com
          16                                         GIBSON, DUNN & CRUTCHER LLP
                                                     1801 California Street
          17                                         Denver, CO 80202-2642
                                                     Telephone: 303.298.5752
          18                                         Facsimile: 303.298.5907
          19
                                               Attorneys for Defendant
          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
                                                  44
Crutcher LLP             LENDINGCLUB’S ANSWER TO FIRST AMENDED COMPLAINT
                                          3:18-cv-02454-JSC
